  Case 9:20-cv-00686-TJM-ML Document 42 Filed 07/30/21 Page 1 of 3




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
__________________________________________

JEREMY JOSEPH REYNOLDS,

                                   Plaintiff,

       v.                                                       9:20-CV-686
                                                                (TJM/ML)


T. STONE, et al.,

                           Defendants.
___________________________________________

Thomas J. McAvoy,
Sr. U.S. District Judge

                                   DECISION & ORDER

       Petitioner filed this action pursuant to 42 U.S.C. § 1983, alleging that Defendants,

prison guards and New York State Officials, violated his rights during an incident at Clinton

Correctional Facility on June 11, 2019. Plaintiff claims he suffered serious injuries as part

of fighting between groups of inmates, and that guards did nothing to protect him though

they were aware of the danger he faced. Relevant to the motion here at issue, he also

claims that guards used excessive force by shooting tear gas canisters into the incident

that struck him in the face and injured him. The Court referred the matter to the Hon.

Miroslav Lovric, United States Magistrate Judge, for a Report-Recommendation pursuant

to 28 U.S.C. § 636(b) and Local Rule 72.3(c).

       The Report-Recommendation, dated May 24, 2021, recommends that the Court

grant Defendants’ motion for partial summary judgment and dismiss the Plaintiff’s Eighth


                                                1
   Case 9:20-cv-00686-TJM-ML Document 42 Filed 07/30/21 Page 2 of 3




Amendment excessive force claims against Defendants McShane, Ormsby, Stone,

Provost, and Wood. See dkt. # 38. Judge Lovric finds that Plaintiff did not exhaust his

administrative remedies with respect to the excessive force claims. The evidence before

Judge Lovric indicated that Plaintiff filed and appealed denial of grievances related to

Corrections Officers’ failure to act to protect him during the incident, but that he did not file

or appeal a grievance related to his claim that officers struck him when they fired into the

crowd.

         Petitioner filed objections to the Report-Recommendation. See dkt. # 39. W hen a

party objects to a magistrate judge’s Report-Recommendation, the Court makes a “de

novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.” See 28 U.S.C. § 636(b)(1). After such a

review, the Court may “accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge. The judge may also receive further

evidence or recommit the matter to the magistrate judge with instructions.” Id.

         Having reviewed the record de novo and having considered the other issues raised

in the Petitioner’s objections, this Court has determined to accept and adopt the

recommendation of Judge Lovric for the reasons stated in the Report-Recommendation.

Nothing in the record before Judge Lovric indicated that Plaintiff filed a grievance with

respect to the alleged firing into the crowd. The Court notes that Plaintiff included in his

objections a document, dated June 21, 2019, that purported to g rieve the fact that “[t]he

COs in the towers started to shoot gas canisters to the yard. One of this [sic] hit me in the

face and knocked out one of my teeth.” See dkt. # 39. Unlike every document provided

by the parties in this case related to grievances, this paper was not stamped “received,”

                                                2
  Case 9:20-cv-00686-TJM-ML Document 42 Filed 07/30/21 Page 3 of 3




and Plaintiff has not produced any evidence to indicate that he appealed a negative

response to this supposed filing. The mere existence of this paper, without more, does

not provide evidence a jury could use to find exhaustion.

      It is therefore ORDERED that Plaintiff’s objections to the Report-Recommendation

of Magistrate Judge Lovirc, dkt. # 39, are hereby OVERRULED. The Report-

Recommendation, dkt. # 38, is hereby ACCEPTED and ADOPTED. Defendant’s motion

for partial summary judgment, dkt. # 21, is hereby GRANTED. Plaintiff’s Eighth

Amendment excessive force claims against Defendants McShane, Ormsby, Stone,

Provost, and Wood are hereby DISMISSED WITH PREJUDICE. Plaintiff’s Eighth

Amendment failure to intervene claims against Defendants Bombadier and Ashline are

hereby DISMISSED WITH PREJUDICE. The Clerk of Court is directed to terminate

Defendant Provost from the lawsuit.



IT IS SO ORDERED.

Dated: July 30, 2021




                                             3
